While collecting unemployment insurance benefits, claimant, a massage therapist, engaged in various activities to establish her own business, e.g., purchasing a massage chair and supplies, paying business-related laundry and telephone expenses and designing advertising flyers. During this period, she reported gross business income and business-related expenses on her income tax returns, while continuing to represent to the local unemployment insurance office that she was unemployed. Following a hearing, the Unemployment Insurance Appeal Board found claimant ineligible to receive benefits because she was not totally unemployed, charging her with a recoverable overpayment of $750 and a reduction in benefit days on the ground that she had made willful false statements to obtain benefits.
On this appeal, claimant raises the sole contention that she was incorrectly assessed with an overpayment of benefits because her representations of unemployment were based upon her mistaken belief that her business start-up activities did not constitute reportable work. This contention is unavailing. Claimant admittedly received the unemployment insurance information handbook which explains the requirement of reporting any work-related activity, however minor or uncompen*856sated; hence, she cannot persuasively argue that she was ignorant of the rules regarding reportable employment (see Matter ofDonaghy [Commissioner of Labor], 264 AD2d 883; see also Matter of Sulyok [Commissioner of Labor], 293 AD2d 803; Matter of Schenker [Commissioner of Labor], 284 AD2d 765, 766). As substantial evidence supports the decision of the Board, it will not be disturbed.
Cardona, P.J., Her cure, Spain, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.